J-S79032-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN RE: J.L.M.-C., a Minor          :      IN THE SUPERIOR COURT OF
                                   :            PENNSYLVANIA
                                   :
                                   :
                                   :
APPEAL OF: J.M.M. A/K/A J.M.C.,    :
Mother                             :           No. 1425 EDA 2016

                Appeal from the Decree entered May 4, 2016
               in the Court of Common Pleas of Bucks County
                    Orphans’ Court at No(s): 2015-9020

IN THE INTEREST OF: A.R.M., a      :      IN THE SUPERIOR COURT OF
Minor                              :            PENNSYLVANIA
                                   :
                                   :
                                   :
APPEAL OF: J.M.M. A/K/A J.M.C.,    :
Mother                             :           No. 1548 EDA 2016

                Appeal from the Decree entered May 4, 2016
               in the Court of Common Pleas of Bucks County
                    Orphans’ Court at No(s): 2015-9021

BEFORE: GANTMAN, P.J., MOULTON and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                  FILED DECEMBER 05, 2016

     J.M.M. a/k/a J.M.C. (“Mother”) appeals from the Decrees granting the

Petitions filed by the Bucks County Children and Youth Social Services

Agency (“BCCYSS” or the “Agency”) for the involuntary termination of her

parental rights to her two minor daughters: J.L.M.-C., born in August 2012,

and A.R.M., born in September 2010 (collectively “the Children”), pursuant
J-S79032-16


to the Adoption Act, 23 Pa.C.S.A. § 2511(a)(2), (5), (8), and (b). 1           We

affirm.

       The Children came into the care of BCCYSS in July 2013, when A.R.M.

was approximately three years old, and J.L.M.-C. was approximately one

year old.     On August 12, 2013, the trial court adjudicated the Children

dependent, and granted temporary legal and physical custody to BCCYSS.

On February 27, 2015, BCCYSS filed Petitions to terminate Mother’s parental

rights. The trial court held evidentiary hearings on the Petitions on July 8-9,

2015, September 17, 2015, October 7, 2015, and April 15, 2016.

       The trial court set forth in its Opinion the relevant underlying facts and

evidence adduced at the evidentiary hearings.             See Trial Court Opinion,

6/13/16, at 6-8.      We adopt the trial court’s recitation as though fully set

forth herein. See id.

       In the Decrees entered on May 4, 2016, the trial court involuntarily

terminated Mother’s parental rights to the Children pursuant to 23 Pa.C.S.A.

§ 2511(a)(2), (5), (8), and (b). Mother timely filed Notices of Appeal, along

with Concise Statements of errors complained of on appeal, pursuant to

Pa.R.A.P. 1925(a)(2)(i) and (b).               Thereafter, this Court, sua sponte,

consolidated the appeals.
____________________________________________


1
   In separate Decrees entered on May 4, 2016, the trial court also
involuntarily terminated the parental rights of the Children’s biological
father, S.C., Sr. (hereinafter “Father”). Father did not file an appeal, nor is
he a party to the instant appeal.



                                           -2-
J-S79032-16


       On appeal, Mother presents the following issues for our review:

       1. Where Mother denied sexually abusing a minor and there was
       no adjudication of her as a sexual offender of a minor, did the
       trial court err as matter of law and abuse its discretion when it
       made inferences or deductions that Mother is an untreated
       sexual offender who can[]not adequately parent [the C]hildren
       based solely on Mother’s failure to timely appeal the “indicated”
       finding of child sexual abuse or complete sexual offender
       [treatment]?

       2. Did the trial court err as a matter of law and abuse [its]
       discretion in finding that termination of Mother’s parental rights
       is warranted pursuant to [section] 2511(a)(2)[,] (5) and (8) due
       to the [court’s] underlying inference that Mother’s indicated
       [sexual abuse] finding [was] untimely appealed[,] and [she]
       fail[ed] to complete sexual offender treatment[, and in]
       determin[ing that] she was unable to adequately parent [the
       C]hildren?

       3. Did the trial court’s improper inference and deduction in
       finding [that] Mother could not adequately parent [the
       C]hildren[,] due to her failure to undo her indicated finding or
       complete sexual offender [treatment,] taint the Section 2511(b)
       analysis?

Mother’s Brief at 5.2

       In reviewing an appeal from a decree terminating parental rights, we

adhere to the following standard:


____________________________________________


2
  Mother did not raise her first issue in her Rule 1925(b) Concise Statement;
therefore, she failed to preserve this issue for our review.             See
Commonwealth v. Lord, 719 A.2d 306, 309 (Pa. 1998) (holding that
“[a]ny issues not raised in a 1925(b) statement will be deemed waived.”);
see also Pa.R.A.P. 1925(b)(4)(vii) (providing that “[i]ssues not included in
the Statement … are waived.”). Though Mother stated her second and third
issues somewhat differently in her Concise Statement, we deem them
nevertheless preserved for our review.



                                           -3-
J-S79032-16


     [A]ppellate courts must apply an abuse of discretion standard
     when considering a trial court’s determination of a petition for
     termination of parental rights. As in dependency cases, our
     standard of review requires an appellate court to accept the
     findings of fact and credibility determinations of the trial court if
     they are supported by the record. In re: R.J.T., [] 9 A.3d 1179,
     1190 (Pa. 2010). If the factual findings are supported, appellate
     courts review to determine if the trial court made an error of law
     or abused its discretion. Id.; [In re] R.I.S., 36 A.3d [567, 572
     (Pa. 2011) (plurality opinion)]. As has been often stated, an
     abuse of discretion does not result merely because the reviewing
     court might have reached a different conclusion. Id.; see also
     Samuel Bassett v. Kia Motors America, Inc., [] 34 A.3d 1,
     51 (Pa. 2011); Christianson v. Ely, [] 838 A.2d 630, 634 (Pa.
     2003). Instead, a decision may be reversed for an abuse of
     discretion     only    upon       demonstration       of     manifest
     unreasonableness, partiality, prejudice, bias, or ill-will. Id.

           As [the Supreme Court] discussed in R.J.T., there are
     clear reasons for applying an abuse of discretion standard of
     review in these cases. We observed that, unlike trial courts,
     appellate courts are not equipped to make the fact-specific
     determinations on a cold record, where the trial judges are
     observing the parties during the relevant hearing and often
     presiding over numerous other hearings regarding the child and
     parents. R.J.T., 9 A.3d at 1190. Therefore, even where the
     facts could support an opposite result, as is often the case in
     dependency and termination cases, an appellate court must
     resist the urge to second guess the trial court and impose its
     own credibility determinations and judgment; instead we must
     defer to the trial judges so long as the factual findings are
     supported by the record and the court’s legal conclusions are not
     the result of an error of law or an abuse of discretion. In re
     Adoption of Atencio, [] 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).

     The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009). “[T]he

standard of clear and convincing evidence is defined as testimony that is so

                                     -4-
J-S79032-16


clear, direct, weighty and convincing as to enable the trier of fact to come to

a clear conviction, without hesitance, of the truth of the precise facts in

issue.” Id. (citation and quotation marks omitted).

      This Court may affirm a trial court’s decision regarding the termination

of parental rights with regard to any one subsection of section 2511(a),

along with a consideration of section 2511(b). See In re B.L.W., 843 A.2d
380, 384 (Pa. Super. 2004) (en banc). In the instant case, we will focus on

section 2511(a)(2) and (b), which provide as follows:

      § 2511. Grounds for involuntary termination

      (a) General rule.-- The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                     ***

         (2) The repeated and continued incapacity, abuse,
         neglect or refusal of the parent has caused the child to be
         without essential parental care, control or subsistence
         necessary for his physical or mental well-being and the
         conditions and causes of the incapacity, abuse, neglect or
         refusal cannot or will not be remedied by the parent.

                                     ***

      (b) Other considerations.-- The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.



                                     -5-
J-S79032-16


23 Pa.C.S.A. § 2511(a)(2), (b).

         To satisfy the requirements of subsection 2511(a)(2), the moving

party must produce clear and convincing evidence regarding the following

elements: (1) repeated and continued incapacity, abuse, neglect or refusal;

(2) such incapacity, abuse, neglect or refusal caused the child to be without

essential parental care, control or subsistence necessary for his physical or

mental well-being; and (3) the causes of the incapacity, abuse, neglect or

refusal cannot or will not be remedied. In re Adoption of M.E.P., 825 A.2d
1266, 1272 (Pa. Super. 2003).         The grounds for termination of parental

rights    under    subsection   2511(a)(2)   are   not   limited   to   affirmative

misconduct; to the contrary, those grounds may include acts of refusal as

well as incapacity to perform parental duties. In re A.L.D., 797 A.2d 326,

337 (Pa. Super. 2002); see also In re Adoption of S.P., 47 A.3d at 827

(stating that “[a] decision to terminate parental rights, never to be made

lightly or without a sense of compassion for the parent, can seldom be more

difficult than when termination is based upon parental incapacity.             The

legislature, however, in enacting the 1970 Adoption Act, concluded that a

parent who is incapable of performing parental duties is just as parentally

unfit as one who refuses to perform the duties.”).

         Mother argues that the trial court abused its discretion in determining

that the requirements of subsection 2511(a)(2) were met.            See Mother’s

Brief at 13, 15. Mother complains that the trial court’s “inference” that she


                                       -6-
J-S79032-16


was a sexual offender who had not completed sexual offender treatment,

and could not adequately parent the Children, was the only “pertinent

evidence” for the determination that BCCYSS had satisfied its burden with

regard to subsection 2511(a)(2). Id. at 15. Relying on In re Matsock, 611
A.2d 737 (Pa. Super. 1992), Mother contends that we are not bound by the

trial court’s inference that she cannot adequately parent the Children based

on the “indicated” sexual abuse finding against her, and her non-completion

of sex offender treatment. See Mother’s Brief at 13-14. Mother urges us to

reverse the termination of her parental rights “due to the lack of an

adjudication of Mother as a sexual offender[; the] lack of expert witness

testimony that Mother was in need of sexual offender treatment or unable to

parent[;] and [the] failure of BCCYS[S] to develop a trial record of

competent evidence.” Id. at 13-14.

      Here, the trial court set forth in its Opinion its reasons for determining

that the Agency presented clear and convincing evidence that termination of

Mother’s parental rights was proper under subsection 2511(a)(2). See Trial

Court Opinion, 6/13/16, at 9-12; see also id. at 6-8 (setting forth the

evidence adduced at the evidentiary hearings). The record supports the trial

court’s factual findings, and the court’s conclusions are not the result of an

error of law or an abuse of discretion. See In re Adoption of S.P., 47 A.3d

at 826-27. Accordingly, we adopt the trial court’s recitation as though fully




                                     -7-
J-S79032-16


stated herein, see Trial Court Opinion, 6/13/16, at 6-12, and affirm on this

basis as to Mother’s second issue, with the following addendum.

      In Matsock, the primary case upon which Mother relies, the trial court

terminated the parental rights of a father to his minor daughter, who had

lacerations on her vulva, as well as to the child’s siblings, pursuant to

subsection 2511(a)(5). Matsock, 611 A.2d at 739-40. The father denied

sexually abusing his daughter, and continued his denial while he was

attending court-ordered sexual abuse therapy programs. Id. at 739. This

Court pointed out that there had never been any criminal charges brought

against father for sexually abusing the child, nor was he ever adjudicated a

sexual offender. Id. at 741; see also id. (stating that “[a]s a result of his

steadfast denial of the alleged abuse, [father] was terminated from two

different court-ordered sexual abuse therapy programs. … Thus, since he

did not complete the therapy programs, [father] is considered an ‘untreated

sexual offender.’”).   The panel reversed, concluding that termination of

father’s parental rights under subsection 2511(a)(5) was not supported by

clear and convincing evidence, stating as follows:

      [W]hile we are bound by the trial court’s finding, supported by
      competent evidence in the record, that [father] did not
      “successfully complete” the sexual abuse therapy programs, we
      are not bound by the court’s inference or deduction that [the
      father] is an untreated sexual offender who poses a danger to
      his children. We also conclude [that] the trial court misapplied
      the law in failing to consider whether the needs and welfare of
      [father’s children] would be advanced by the termination of their
      father’s parental rights.


                                    -8-
J-S79032-16


Id. (internal citations omitted).

       We find Mother’s reliance on Matsock to be unavailing. Here, unlike

the circumstances in Matsock, the record belies Mother’s contention that

the indicated sexual abuse finding against her, and her failure to avail

herself of sexual offender treatment, was the “only pertinent evidence” upon

which the trial court relied in terminating her parental rights.3 Rather, the

trial court also considered the evidence of Mother’s repeated absences from

the home for prolonged periods of time; “mental health concerns” regarding

Mother; Mother’s dependence on Father and maternal grandmother, who

previously was a trigger for Mother’s drug abuse; domestic violence between

Mother and Father; and Mother’s lack of stability and independence with

regard to housing, employment, finances, and childcare.      See Trial Court

Opinion, 6/13/16, at 6, 10-12. Accordingly, Mother’s second issue fails.

       Next, we review the termination of Mother’s parental rights under

section 2511(b), which Mother challenges in her third issue. Mother argues

that the trial court’s “inference that [she] was a sexual offender who did not

complete sexual offender treatment” tainted its determination that the


____________________________________________


3
  Moreover, unlike the father in Matsock, criminal charges were brought
against Mother, and she failed to pursue sexual offender treatment. Further,
contrary to the trial court in Matsock, the trial court here considered
“whether the needs and welfare of [the Children] would be advanced by the
termination of [Mother’s] parental rights[,]” Matsock, supra, which we
discuss below.



                                           -9-
J-S79032-16


requirements of section 2511(b) were satisfied by clear and convincing

evidence. Mother’s Brief at 18.

     We have explained that the focus in terminating parental rights under

section 2511(a) is on the parent, but it is on the child pursuant to section

2511(b). See In re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa. Super.

2008) (en banc).

     [I]f the grounds for termination under subsection (a) are met, a
     court “shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child.” 23
     Pa.C.S.[A.] § 2511(b). The emotional needs and welfare of the
     child have been properly interpreted to include “[i]ntangibles
     such as love, comfort, security, and stability.” In re K.M., 53
A.3d 781, 791 (Pa. Super. 2012). In In re E.M., [620 A.2d 481,
     485 (Pa. 1993)], this Court held that the determination of the
     child’s “needs and welfare” requires consideration of the
     emotional bonds between the parent and child. The “utmost
     attention” should be paid to discerning the effect on the child of
     permanently severing the parental bond. In re K.M., 53 A.3d at
     791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

     We have stated that, in conducting a bonding analysis, the court is not

required to use expert testimony, but may rely on the testimony of social

workers and caseworkers.    In re Z.P., 994 A.2d 1108, 1121 (Pa. Super.

2010); see also In re K.Z.S., 946 A.2d 753, 762 (Pa. Super. 2008) (stating

that although it is often wise to have a bonding evaluation and make it part

of the certified record, “[t]here are some instances … where direct

observation of the interaction between the parent and the child is not

necessary and may even be detrimental to the child.”).     There is no bond


                                   - 10 -
J-S79032-16


worth preserving between a child and a natural parent where the child has

been in foster care for most of the child’s life, and the resulting bond with

the natural parent is attenuated.      In re K.Z.S., 946 A.2d at 764.       It is

appropriate to consider a child’s bond with his or her foster parent(s). See

In re: T.S.M., 71 A.3d at 268.

      “[A] parent’s basic constitutional right to the custody and rearing of …

her child is converted, upon the failure to fulfill … her parental duties, to the

child’s right to have proper parenting and fulfillment of [the child’s] potential

in a permanent, healthy, safe environment.” In re B., N.M., 856 A.2d 847,

856 (Pa. Super. 2004). “[W]e will not toll the well-being and permanency of

[a child] indefinitely.” In re Adoption of C.L.G., 956 A.2d at 1007 (citing

In re Z.S.W., 946 A.2d 726, 732 (Pa. Super. 2008) (noting that a child’s life

“simply cannot be put on hold in the hope that [a parent] will summon the

ability to handle the responsibilities of parenting.”)).

      The trial court set forth in its Opinion its reasons for determining that

termination of Mother’s parental rights was warranted under section

2511(b). See Trial Court Opinion, 6/13/16, at 12-14. The record supports

the trial court’s factual findings, and its conclusions are not the result of an

error of law or an abuse of discretion. In re Adoption of S.P., 47 A.3d at

826-27. We adopt the trial court’s recitation as though fully stated herein,

and affirm on this basis as to Mother’s third issue. See Trial Court Opinion,

6/13/16, at 12-14; see also In re K.Z.S., 946 A.2d at 763-64 (affirming


                                      - 11 -
J-S79032-16


the involuntary termination of the mother’s parental rights, despite the

existence of some bond, where placement with the mother would have been

contrary to the child’s best interests, and any bond with the mother would

have been fairly attenuated when the child was separated from her, almost

constantly, for four years).

      Based upon the foregoing, we affirm the Decrees terminating Mother’s

parental rights under section 2511(a)(2) and (b).

      Decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/5/2016




                                   - 12 -
                                                                                                Circulated 11/16/2016 10:15 AM




               IN THE COURT OF COMMON PLEAS OF BUCKS COUNTY, PENNSYLVANIA
                                  ORPHANS' COURT DIVISION




    INRE:             J.L.M.-C.
                                                                                  NO.: 2015-A9020
                      INVOLUNTARY TERMINATION                                          2015-A9021
                      OF PARENTAL RIGHTS OF
                      J.M.M. a/k/a J.M.C.




                                                      OPINION

    I.           INTRODUCTION

                J.M.M.-C. (hereinafter "Appellant" or "Mother") is the natural mother of A.RM. and

J.L.M.-C., (hereinafter the "Children"). Mother has appealed to the Superior Court from

our April 20, 2016 Decree granting the Petition filed by the Bucks County Children and

Youth Social Services Agency (hereinafter referred to as the "Agency") to Involuntarily

Terminate her Parental Rights.1 Multiple evidentiary hearings were conducted on July 8

and 9, 2015, September 17, 2015, October 7, 2015 and April 15, 2016.

         II.     BACKGROUND

                The relevant facts and procedural history of this case are as follows: A.RM. was

born to Mother on September 15, 2010 and J.L.M.-C. was born to Mother on August 24,

2012. The Children came into the care of the Agency on July 12, 2013. On August 12,

2013, the Children were adjudicated dependent and the temporary legal and physical

custody of the Agency was established. On February 27, 2015, the Agency filed its




I    Father has not appealed our Decree of April 20, 2016 which terminated his parental rights as to A.R.M. and
J.L.M.-C.
    Petition to Terminate Parental Rights as to Mother pursuant to 23 Pa. C.S. §2511 (a) (2),

    (5), and (8).

    Ill.   APPELLANT'S STATEMENT OF ERRORS COMPLAINED OF ON APPEAL
                                          .....
           Appellant filed timely Notices of Appeal on May 4, 2016.2 The Notices of Appeal

were accompanied by Concise Statements of Errors Complained of on Appeal pursuant

to Pa. R.A.P. 1925 (a) (2), which we repeat, verbatim, as follows:

                1. The trial court erroneously granted Bucks County Children and
                Youth Social Services Agency's '(hereinafter referred to as
                "Agency") petition to involuntarily terminate the parental rights of
                Appellant pursuant to 23 Pa. C.S. §2511(a)(2) when the Agency
                failed to prove grounds thereunder by clear and convincing
                evidence.

                2. The trial court erroneously granted the Agency's petition to
                involuntarily terminate the parental rights of Appellant pursuant to
                23 Pa. C.S. §2511 (a)(5) when the Agency failed to prove grounds
                thereunder by clear and convincing evidence.

                3. The trial court erroneously granted the Agency's petition to
                involuntarily terminate the parental rights of Appellant pursuant to
                23 Pa. C.S. §2511 (a)(8) when the Agency failed to prove grounds
                thereunder by clear and convincing evidence.

                4. The trial court erroneously moved its inquiry to the needs and
                welfare of the children pursuant to 23 Pa. C.S. 2511 (b) and
                erroneously found that termination would best meet said needs and
                welfare when the Agency had failed to prove grounds for
                involuntary termination of parental rights pursuant to the grounds
                alleged under 23 Pa. C.S. 2511 (a)(2), (5) and (8) by clear and
                convincing evidence.

                5. The trial court erroneously found that the needs and welfare of
                the child as contemplated under 23 Pa.C.S. §2511 (b) were best
                met by terminating the parental rights of Appellant.


2
  The Notice of Appeal filed regarding each child is identical. No distinguishing facts were elicited during the hearings
which warrant separate Opinions by this Court. Therefore, we provide one Opinion regarding the Termination of
Mother's Parental Rights as to both children. A copy of this Opinion shall be provided to the Superior Court pursuant
to each assigned appellate docket. [Mother's appeal regarding J.L.M.-C. is docketed in the Superior Court at 1425
EDA 2016 and Mother's appeal regarding A.R.M. is docketed in the Superior Court at 1548 EDA 2016].

                                                           2
 IV.   STANDARD OF REVIEW

       In cases involving termination of parental rights and an appeal from a decree of

the trial court, the standard of review employed by the appellate courts is limited to

determining whether the decision of the trial court is supported by competent evidence.

Absent an abuse of discretion, an error of law, or insufficient evidentiary support for the

trial court's decision, the decree must stand. Where a trial court has granted a petition to

involuntarily terminate parental rights, the Superior Court must accord the hearing judge's

decision the same deference that would be given to a jury verdict. The Superior Court

must employ a broad, comprehensive review of the record in order to determine whether

the trial court's decision is supported by competent evidence. In re A.R., 125 A.3d 420,

422 (Pa.Super. 2015)(internal citations and quotations omitted).

       "The trial court is free to believe all, part, or none of the evidence presented and

is likewise free to make all credibility determinations and resolve conflicts in the evidence."

In re M.G., 855 A.2d 68, 73-74 (Pa.Sllper.2004). If competent evidence supports the trial

court's findings, the Superior Court will affirm even if the record could also support the

opposite result. In re AR., 125 A.3d at 422.

V.     DISCUSSION

       Termination of parental rights is governed by Section 2511 of the Adoption Act, 23

Pa.C.S.A. §§ 2101-2938, which requires a bifurcated analysis, as follows:

           Initially, the focus is on the conduct of the parent. The party seeking
           termination must prove by clear and convincing evidence that the
           parent's conduct satisfies the statutory grounds for termination
           delineated in Section 2511 (a). Only if the court determines that the
           parent's conduct warrants termination of his or her parental rights
           does the court engage in the second part of the analysis pursuant
           to Section 2511 (b): determination of the needs and welfare of the
           child under the standard of best interests of the child. One major

                                               3
           aspect of the needs and welfare analysis concerns the nature and
           status of the emotional bond between parent and child, with close
           attention paid to the effect on the child of permanently severing any
           such bond.

In re Adoption   of C.O.R.,   111 A.3d 1212, 1215 (Pa.Super. 2015) citing In re L.M., 923
A.2d 505, 511 (Pa.Super.2007) (citations omitted).

       Here the Agency pursued termination under §2511 (a) (2), (5), and (8), which

provides in pertinent part as follows:

(a)    General rule. - The rights of a parent in regard to a child may be terminated after
       a petition filed on any of the following grounds:

                  (2) The repeated and continued incapacity, abuse, neglect or
           refusal of the parent has caused the child to be without essential
           parental care, control or subsistence necessary for his physical or
           mental well-being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be remedied by the parent.

                   (5) The child has been removed from the care of the parent by
           the court or under a voluntary agreement with an agency for a period of
           at least six months, the conditions which led to the removal or
           placement of the child continue to exist, the parent cannot or will not
           remedy those conditions within a reasonable period of time, the
           services or assistance reasonably available to the parent are not likely
           to remedy the conditions which led to the removal or placement of the
           child within a reasonable period of time and termination of the parental
           rights would best serve the needs and welfare of the child.

                   (8) The child has been removed from the care of the parent by
           the court or under a voluntary agreement with an agency, 12 months or
           more have elapsed from the date of removal or placement, the
           conditions which led to the removal or placement of the child continue
           to exist and termination of parental rights would best serve the needs
           and welfare of the child.


      As the party seeking termination, the Agency bore the burden of establishing      by

clear and convincing evidence that grounds existed for terminating       Mother's parental

rights. Clear and convincing evidence means testimony that is so clear, direct, weighty,



                                              4
and convincing as to enable the trier of fact to come to a clear conviction, without

hesitation, of the truth of the precise facts in issue. In re Z.P. 994 A.2d 1108, 1115-1116.

(Pa.Super. 2010) (internal citations omitted).

       "[T]he complete and irrevocable termination of parental rights is one of the most

serious and severe steps a court can take, carrying with it great emotional impact for the

parent and the child."    In re C.P. 901 A.2d 516, 520 (Pa. Super. 2006). "Because of the

importance    placed on the family unit, governmental           intrusion    into the family,    and

disruption   of   the    parent-child   relationship,   is   warranted       only   in   exceptional

circumstances," and "only upon a showing of clear necessity." Even when such intrusion

is necessary to protect the children, every possible effort must be made to reunite the

family. In addition, all circumstances     must be considered when analyzing a parent's
                                                                         '                             '




performance or non-performance of parental obligations. A parent's performance must

be measured "in light of what would be expected of someone in similar circumstances."

In re G.P.-R., 851 A.2d 967, 977 (Pa. Super.2004) (internal citations omitted).

       In reaching a decision following a termination proceeding, the trial court's initial

focus is on the conduct of the parent and whether his or her conduct justifies termination

of parental rights pursuant to the pertinent statutory provisions. In re C.L.G.,           956 A.2d
999, 1004 (Pa. Super. 2008) (internal citations omitted). Only if the statutory grounds for

termination are established, pursuant to §2511 (a), does the welfare of the child become

the court's paramount consideration, and the court must reflect on whether termination

will best serve the child, focusing on the developmental, physical, and emotional needs

and welfare of the child. lg_,




                                                5
       Following five (5) days of hearings and upon carefully considering         all of the

testimony and evidence presented, we determined that the Agency met its burden of

demonstrating clear and convincing evidence to support the termination          of Mother's

parental rights.

       The following pertinent facts were developed during the extensive evidentiary

hearings held in this matter.

A.     Mother's failureto address or timely appeal the "indicated"finding of child
       sexual abuse evidences inabilityto adequately parent the Children.          .
                                                                                                I
       At the evidentiary hearings, Shawn Rush, a caseworker in the intensive services

unit of the Agency, testified that he has been involved with this case since September

2013. (N.T. 9/17/15, p. 3). Mr. Rush explained that due to a general protective services

plan that existed for this family, he had worked with the family prior to the Children coming

under the Agency's care. (N.T. 9/17/15, p. 54). Mr. Rush explained that some of the issues

which initially prompted the Agency's involvement included Mother's drug and alcohol

usage, mental health concerns regarding both parents, sexual abuse indicated findings,

and the fact that Mother had left the home on multiple occasions, including a brief time in

May 2013 when Mother got a job with a carnival. (N.T. 7/8/15, p. 22) (N.T. 9/17/15, pp.

54-56). Mr. Rush also explained the Agency's concerns regarding the parents' financial

situations, along with domestic violence concerns. (N.T. 9/17/15, pp. 58-59). We note

that the subject Children are presently five (5) and three (3) years of age, respectively,

and that Mother is presently twenty-four (24) years of age.

      Mr. Rush testified that although Mother had taken recent steps to address some

of the Agency's concerns, the Agency did not recommend the return of the Children to

Mother. A significant reason for the Agency's continuing concern as to Mother's parenting

                                             6
ability was that following an investigation in Philadelphia, Mother had been determined to

be an "indicated" perpetrator of sexual abuse against a thirteen (13) year old minor child

in 2013. (N.T. 9/17/15, pp. 5, 19, 30), Exhibit CY-13.

        Mr. Rush noted that when the Agency became aware of the "indicated" finding, he

provided Mother with written and verbal statements informing her of the finding. (N.T.

9/17/15, p. 31). He explained to Mother that she either needed to appeal the finding or

seek sexual offender treatment. (N.T. 9/17/15, pp 18-20). Mr. Rush testified that on many

occasions he explained to Mother that in order to essentially "undo" the finding and the

consequences,     she needed to provide the Agency with a favorable              report from an

evaluator, or other professional services provider, which documented that she was not a

risk to children. (N.T. 9/17/15, pp. 20-22).        Mother, however, testified that she could not

recall whether Mr. Rush had advised her about appealing the finding, which she admitted

she became aware of in 2013. Mother did recall that Mr. Rush advised her of the need

to receive treatment and the need for the professional provider to document that she was

not a risk to children.   (N.T. 7/9/15, pp. 4-8).

       Mr. Rush testified that on many occasions he explained to Mother the difference

between the "indicated" finding and what was required of her to remedy that finding; as

opposed to the fact that related criminal charges had been dismissed              in Philadelphia

County after the alleged victim failed on three (3) occasions to appear in court. (N.T.

7/9/15, pp. 5-6). Mr. Rush testified that Mother acknowledged that she understood the

difference between the two circumstances            (N.T. 9/17/15, pp. 22, 33- 35), and that the

Agency required her to undergo a sexual offender evaluation and treatment if warranted,

despite the dismissal of the criminal charges on procedural grounds.



                                                    7
       Mother testified that she was told by the Philadelphia and Bucks County Children

and Youth Agencies that she had a right to appeal the "indicated" finding, but that she

never received "any appeal paper." (N.T. 7/9/15, p. 8). Mr. Rush testified that at a prior

hearing in 2015 the Agency was provided with a copy of a letter written on behalf of

Mother, and directed to Childline in Harrisburg, requesting a nune pro tune appeal of the

"indicated"finding. (N.T. 9/17/15, p. 21). He noted that the Agency had not been apprised

of any further development from Child line regarding Mother's letter, that she has not been

granted a hearing by Childline on her request for a nune pro tune appeal, and that to this

day she remains an "indicated" perpetrator of sexual abuse. (N.T. 9/17/15, p. 21 ). Indeed,

it was noted at a later hearing that Mother's nune pro tune appeal had been denied.

      Mr. Rush explained that as a result of the "indicated" finding and what the Agency

required of Mother, she was evaluated on March 24, 2014 by Dr. Erica Williams of

Assessment and Treatment Alternatives ("ATA"). (N.T. 9/17/15, p. 16). Mr. Rush testified

that despite Mother's understanding of the Agency's position, Mother never pursued

treatment with ATA, nor did she pursue any other satisfactory treatment as a perpetrator

of sexual abuse. (N.T. 7/9/15, p. 22)(N.T. 9/17/15, p. 22)(N.T. 4/15/16, p. 32).

      Mr. Rush testified that the "indicated" finding itself was not the obstacle which

preventedthe reunification of the Children with Mother. Rather, the lack of sexual offender

treatment or reversal of the "indicated" finding were the circumstances which continued

to concern the Agency. (N.T. 9/17/15, p. 47). Given the existence of the "indicated"

finding, the lack of sexual offender treatment continues to concern the Court as well, as

we evaluate Mother's parental capacity.




                                             8
    B.   Mother's inability to meet the Agency's Permanency Placement Plan
         Objectives render her unable to adequately parent the Children

         Mr. Rush testified that the placement of the Children with the Agency began on

July 12, 2013 and that the initial Permanency Placement Plan ("PPP") covered the time

period from August 12, 2013 through January 12, 2014. (N.T. 4/15/16, pp. 26-27). One of

the objectives outlined in the PPP stated that "After an investigation [Mother] was

indicated as a perpetrator of sexual abuse due to having sex with a 13-year-old child. She

has not attended treatment to address this issue."3 (N.T. 4/15/16, p. 31 ).                               Mr. Rush

testified that Mother was afforded the opportunity for further sexual offender assessment

and treatment by ATA but did not avail herself of those opportunities, and the issue of the

"indicated" finding remains. (N.T. 4/15/16, pp. 31-32).4

C.       Termination of Mother's Parental Rights is Warranted Pursuant to §2511(a)

         Decisional law mandates that this Court evaluate the individual circumstances of

a case, and consider all explanations offered by the parent facing termination of his or

her parental rights when determining if the evidence, in light of the totality of the

circumstances, clearly warrants the involuntary termination. In re R.I.S. & A.I.S., 36 A.3d
567, 572 (Pa. 2011); In re B.N.M.              856 A.2d 847, 856 (Pa. Super. 2004), appeal denied,

872 A.2d 1200 (Pa. 2005).

         Based on the evidence and testimony provided regarding Mother's circumstances,

and in accordance with the pertinent statutory law, we found that the record clearly and

convincingly establishes that the Children have lacked proper parental care and control


3 Mr. Rush testified that although the subsequent PPP's were prepared in an abbreviated version of the original, the
findings and objectives relevant to Mother had not changed. (N .T. 4/ 15/16, pp. 21, 28-29).
4 Mother confirmed that she did not pursue the treatment and testified that she did not need treatment as a sexual abuse

perpetrator because she did not engage in sexually inappropriate behavior with the alleged victim. (N.T. 7/9/15, p.
21) (N.T. 4/15/16, p. 55)

                                                           9
necessary for their well-being pursuant to §2511 (a)(2). We also determined that Mother

has not, cannot, and will not remedy those conditions within a reasonable time period.

         The Agency was able to prove clearly and convincingly, pursuant to §2511 (a)(5),

that the Children have been in care for six (6) months or more,5 that the reasons for such

placement continue to exist, and that those reasons are not likely to be remedied within

a reasonable time.

         Finally, pursuant to §2511(a)(8), the Agency met its burden of demonstrating that

the Children have been in its care for at least twelve (12) months, as placement of the

Children with the Agency commenced on July 12, 2013.6

         The record does not adequately support Mother's assertions as to appropriate

housing, employment and childcare.7 At the last hearing on April 15, 2016, Mother

testified that she had interviewed the previous day for a position with Wal-Mart. Despite

having no supporting documentation and acknowledging that a background check was

being performed, Mother insisted that she was assured employment. Mother also insisted

that she was offered full-time employment despite the Agency's representation that Wal-

Mart does not employ newly hired employees on a full-time basis. (N.T. 4/15/16, pp. 51-

52).

         Mother's testimony as to her income, along with government assistance and family

assistance, was uncertain, inconsistent and unconvincing. Mother suggested that she

could afford the cost of daycare and housing for the Children, but she lacked any credible


5 As of the time of the final hearing on April 15, 2016, the Children had been in the Agency's care for thirty-three (33)
months.
6 Pursuant to subsection (a)(8) of §2511, the Agency need not prove that the conditions demonstrating Jack of parental

care and control cannot be remedied within a reasonable period of time.
7 We commend Mother for apparently making substantial progress as to drug abuse issues which had plagued her in

the past, during the initial time period when the Children were taken into care by the Agency. She continues to be on
methadone maintenance as of the present time, and also continues to undergo mental health counseling.

                                                          10
or informed plan in support of her claims. (N.T. 4/15/16, pp. 33, 40, 53). As of April, 2016,

Mother had no income other than government assistance and food stamps.

         Mr. Rush stated that he met with Mother in Montgomery County, where she has

been living with her mother and grandmother since separating from Father in January

2016. (N.T. 4/15/16, p. 33)8. He testified that Mother admitted at the meeting that her

housing could not accommodate the Children. (N.T. 4/15/16, p. 33). Mother denied having

stated anything about not being able to accommodate the Children, and testified that the

Children could share her bedroom. She stated that she was on a housing list in

Montgomery County, and anticipated having her own housing by the time the Children

would be returned to her. (N.T. 4/15/16, pp. 39-40).

        Mother's testimony confirmed that she presently lived with her mother and

grandmother. Mother also confirmed, as she had reported to Dr. Williams, that she began

working with her mother as an "escort" at fourteen (14) years of age and did so until she

was sixteen (16) years old. (N.T. 7/9/15, pp. 48-49). Despite the counselor's notes from

Mother's 2014 substance abuse evaluation performed by the Council of Southeast

Pennsylvania which indicated that her mother was a "trigger" for her drug usage, Mother

testified that both she and her mother are now sober. (N .T. 4/15/16, pp. 59-60). Mother

testified that she has attended individual counseling intermittently since August 2014.

(N.T. 4/15/16, pp. 44-45).




8
  Mr. Rush testified that in October 2015 Mother gave birth to another child for whom the Agency had a general
protective services role, given the Agency's history with Mother. (N.T. 4/15/16, p. 36). Beginning in March 2016,
Mother and her grandmother denied access to their present home when the Agency attempted to visit and observe the
environment for the new baby. Mother asserted that she was now situated in Montgomery County, and was therefore
outside of the Agency's authority. The Agency has since referred that matter to the Montgomery County Children and
Youth Agency. (N.T. 4/15/16, pp. 33-34).

                                                       11
         Finally, Mother testified that she and Father were no longer living together and that

she planned to file for a divorce.           There was extensive testimony regarding Mother and

Father's long and volatile relationship              history, during which time they broke-off their

relationship only to resume it again, followed by the January, 2016 separation. (N.T.

4/15/16, p. 34).

D.       Termination of Mother's Parental Rights is Warranted Pursuant to §2511 (b)

         As the Agency clearly and convincingly established the criteria as set forth in 23

Pa.C.S.§2511 (a),(2),(5), and (8) for termination9, this Court next examined, pursuant to

§2511(b), whether upon consideration of the developmental, physical, and emotional

needs and welfare of the Children, the termination of Mother's parental rights served their

best interests. We concluded that the Agency dearly and convincingly established these

criteria.

         Mr. Rush testified that the children have been in the same foster home since March

2015. The foster parents are a married couple with no other children, and they fully

devote their attention to the two subject Children. There is adequate bedroom space,

along with many toys and games. Testimony revealed that the foster parents want to

create a learning environment and are actively involved with the education of the Children.

(N.T. 9/17/15, p. 25).

         Mr. Rush also observed that the Children appear to be very comfortable and

affectionate with the foster parents, who are an adoptive resource for them. (N.T. 9/17/15,

p. 25)10.


9
  The Superior Court need only agree with the trial court's conclusions regarding any one subsection of§ 2511 (a) in
order to affirm the termination of parental rights. lo re S.C.B., 990 A.2d 762, 770 (Pa. Super. 2010).
10
   Mr. Rush testified that both Mother and Father had on occasion agreed to have their respective parental rights
terminated on the contingency that they could choose the adoptive resource, and that Mother and Father had proposed

                                                        12
         Based on the above, we found the evidence of the Childrens' substantial bond with

the foster family to be clear and convincing.

         When considering what situation would best serve a child's needs and welfare, the

trial court must examine the status of the natural parental bond. In re Z.P.,                           supra., 994

A.2dat      1121.           The Superior Court has described the bonding analysis required of

the trial court as follows:

               When conducting a bonding analysis, the court is not required to
               use expert testimony ... Social workers and caseworkers can offer
               evaluations as well ... Additionally, Section 2511 (b) does not require
               a formal bonding evaluation... "Above all else ... adequate
               consideration must be given to the needs and welfare of the
               child." ... A parent's own feelings of love and affection for a child,
               alone, do not prevent termination of parental rights ...

                Before granting a petition to terminate parental rights, it is
               imperative that a trial court carefully consider the intangible
              dimension of the needs and welfare of a child-.the love, comfort,
              security, and closeness-entailed in a parent-child relationship, as
              well as the tangible dimension. Continuity of relationships is also
              important to a child, for whom severance of close parental ties is
              usually extremely painful. The trial court, in considering what
              situation would best serve the child[ren]'s needs and welfare, must
              examine the status of the natural parental bond to consider whether
              terminating the natural parents' rights would destroy something in
              existence that is necessary and beneficial.

 Id. (internal citations omitted)

         In this matter, this Court determined that termination was warranted. While

Mother's testimony that she has maintained her scheduled visitation with the Children

(N.T. 4/15/16, pp. 42-43) was undisputed, the record is devoid of any testimony or




two kinship resources to the Agency. (N.T. 9/17/15, pp. 26-27). One of those kinship resources declined to be
considered before the Agency had the opportunity to assess the potential of that individual, and after the second kinship
resource was assessed, the Agency determined that she was not an appropriate foster care resource. (N.T. 9/17/15, p.
27).


                                                           13
evidence of the existence of a substantial bonded relationship between Mother and the

Children, which would result in a negative effect on the Children should Mother's rights

be terminated. The record contains clear and convincing evidence                      that Mother   is

incapable of adequately parenting the Children.               In making its decision here, this Court

was particularly sensitive to the Superior Court's mandate that "[t]he court cannot and will

not subordinate indefinitely a child's need for permanence                and stability to a parent's

claims of progress and hope for the future." In re Adoption            of R.J.S., 901 A.2d 502, 513

(Pa. Super. 2006).

        We do not doubt that Mother loves her Children, but when her repeated failure to

remedy her parental incapacity is balanced against the Childrens' need for permanence.

and stability, this Court is constrained to conclude that it would not be in the Childrens'

best interest for their lives to remain on hold indefinitely, with hopes that Mother will one

day be able to appropriately act as their parent. See In re Adoption of C.D.R., 111 A.3d
1212, 1220 (Pa. Super. 2015)(internal citations omitted). Regrettably, then, Mother is not

entitled to relief.

VI.     CONCLUSION

        For all of the reasons noted above, we respectfully submit that our Decree of April

20, 2016, granting the Agency's Petition to Involuntarily Terminate Mother's Parental

Rights as to the Children, should be affirmed.




                                                                                          J.

      N.B. It is your responsibility
      to notify all interested parties    i•:
                                         I'
                                                •       '14
      of the above action.                          i